Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated November 19, 2020 is acknowledged.
Claims 1, 2, 6, 7, 9-13, 21 and 22 are pending.
Claims 3-5, 8, 14-20 and 23-40 are cancelled.
Claims 1, 10, 12, 13, 21 and 22 are currently amended.
Claims 1, 2, 6, 7, 9-13, 21 and 22 as filed on November 19, 2020 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, and all previous claim rejections under 35 USC 102(a)(1) by Lee and under 35 USC 103 over Lee are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1:  “11N to 25 N” should recite “11 N to 25 N”.
Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1, 2, 6, 7, 9-13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2010/0040671, published February 18, 2010, IDS reference filed June 12, 2020) in view of Ron et al. (US 7,829,112, published November 9, 2010, of record); Bilkey et al. (US 2003/0130244, published July 10, 2003, of record); De Graaff et al. (US 2007/0141102, published June 21, 2007, IDS reference filed June 12, 2020); Wilson (US 2005/0276836, published December 15, 2005, of record); and Yagi et al. (WO 2015/041353, published March 26, 2015, as evidenced by the Google translation, of record).
	Ahmed teach intravaginal (drug delivery) devices comprising a matrix and an active agent dispersed in the matrix (title; abstract; claims).  
	The matrix comprises inter alia a polyalkylene, a polyvinyl acetate, a polyurethane or/and an ethylene vinyl acetate copolymer (paragraphs [0010], [0048]-[0049] and [0095]; claims 10 and 11).  The device may comprise more than one matrix; the second matrix and the first matrix may constitute separate segments as shown in Figure 4 or there may be an active agent in each matrix (paragraphs [0046] and [0071]; claim 13), as required by instant claims 9, 21 and 22.
	The active agent comprises inter alia estrogen or/and oxybutynin (antimuscarinic agent as evidenced by lines 1-3 of page 10 of the instant specification) (paragraphs [0012], [0056] and [0060]-[0063]; claims 14 and 15).   The active agent may comprise tolterodine (paragraph [0073]), as required by instant claim 11.  
as required by instant claim 12.  The device may release the active at a steady rate for up to 1 month, for up to 4 days where steady rate means a rate that does not vary by an amount greater than 70% (paragraphs [0083]-[0084]), as required by instant claim 12.  The active agent may be present in various concentrations (paragraphs [0087] and [0109]).  The active agent may homogenously dispersed in the matrix  (paragraph [0044]).
	The device is an annulus / ring having an outer diameter of about 20 to 70 mm and a cross-sectional diameter of about 1 to 8 mm (paragraphs [0014], [0024], [0088] and [0090]; claims 17 and 19), as required by instant claims 6 and 7.  Regarding claims 2 and 10 which recite a size / shape sufficient for use as a pessary device, because the devices of Ahmed have annular shapes of coupled segments with outer diameters and cross sectional diameters that overlap the instantly claimed diameters, it is presumed that the size and shape of the devices of Ahmed are also effective for use as a pessary device, absent evidence to the contrary.
	The device may further comprise an outer sheath (membrane); the sheath can modulate or control the rate of release of the active agent (paragraphs [0014] and [0077]; claim 20).
	The device can be flexible; flexible refers to the ability of a solid to bend or withstand stress (compression) and strain without being damaged or broken (paragraph [0032]).  For example, the device can be deformed or flexed using finger pressure (paragraph [0032]).

	Ahmed do not teach about 5 to 40% of the antimuscarinic agent as required by claim 13.
	
	Ahmed do not specifically teach or exemplify an embodiment comprising an antimuscarinic agent in combination with an estrogenic agent as required by claims 21 and22.
	These deficiencies are made up for in the teachings of Ron, Bilkey, De Graaff, Wilson and Yagi .
	Ron teach drug delivery devices for the release of multiple drugs (title; abstract; Background; claims).  The device is formed of a drug-permeable polymeric material inclusive of thermoplastic polymers such as poly(ethylene vinyl acetate) or/and poly(urethane) or/ and poly(ethylene) (column 14, lines 24-60).  The poly(ethylene vinyl acetate) may have a vinyl acetate content of about 4 to 80 wt%; the passage of a drug through the polymer depends on the vinyl acetate content thereof (paragraph bridging columns 14 and 15).  The amount of drug can range from about 0.01 to 50 wt% (column 17, lines 22-45), as required by instant claim 13.  When two or more drugs are to be delivered, the drugs may be individually molded into separate segments or the drugs may be molded together into a single segment (column 17, line 46 through column 18, line 25), as required by instant claims 21 and 22.  
	Bilkey teach intravaginal dosage forms comprising at least two therapeutic agents selected from (a) an estrogen, (b) an androgen and (c) and antimuscarinic; the antimuscarinic as required by instant claims 21 and22.  The choice of therapeutic agents depends upon the postmenopausal sexual avoidance (PMSA) symptoms in need of treatment; PMSA characterized by incontinence and atrophic vaginitis should comprise an antimuscarinic agent and an estrogen (abstract; paragraphs [0040] and [0042]; Figure 1).  The dosage may be a pessary (claim 3; paragraph [0045]). 
De Graaff teach a drug delivery system for intravaginal drug delivery comprising a thermoplastic polyethylene vinyl acetate copolymer (title; abstract; paragraph [0003]).  The device comprises a core comprising a drug dissolved in a polyethylene vinyl acetate copolymer having a relatively high concentration of vinyl acetate of 30 to 50 wt% and a skin prepared from a polyethylene vinyl acetate copolymer having a vinyl acetate concentration of 1 to 15 wt% (paragraphs [0029]-[0032]).  The high VA content of the core was found to decrease the release of the drug while the low VA content of the skin was found to result in an advantageous low burst release (paragraphs [0029]-[0032]).  
Wilson teach coated vaginal devices inclusive of rings / pessaries for vaginal delivery of therapeutic agents (title; abstract; paragraphs [0007], [0055], [0138], [0143] and [0163]-[0168]; claims).  The ring or pessary can be coated on the side facing the uterus (paragraph [0167]; also [0213]-[0222]).  The coating affects the rate of release of the therapeutic (paragraph [0219]).
Yagi teach a ring pessary comprising a resin ring with an outer diameter of 5 to 9 cm, the load necessary to compress the outer diameter 2 cm is 2 to 10 N (abstract).  Because the pessary is relatively easy to deform, the pessary can be easily inserted / removed by the user (page 2, 2nd th paragraphs).  In contrast, conventional ring pessaries that are relatively hard and difficult to deform require the assistance of a physician (page 2, 2nd through 4th paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the thermoplastic polymers inclusive of poly(ethylene vinyl acetate) as taught by Ron for the matrix polymers inclusive of ethylene vinyl acetate copolymers as taught by Ahmed because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because the polymers of Ron and the polymers of Ahmed are taught to be suitable for combining with active agents in order to form intravaginal drug delivery devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thermoplastic poly(ethylene vinyl acetate) polymer of the matrix of the drug delivery devices of Ahmed in view of Ron should have a vinyl acetate content of about 4 to 80 wt% as taught by Ron because this amount is suitable for polymeric matrices which form intravaginal drug delivery devices.  Additionally, it would have been obvious to one of ordinary skill in the art to optimize the vinyl acetate content of the poly(ethylene vinyl acetate) polymer because Ron teach the passage of the drug depends on the vinyl acetate content thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer sheath of the intravaginal drug delivery device of Ahmed in view of Ron to comprise a polyethylene vinyl acetate copolymer having a vinyl acetate concentration of 1 to 15 wt% as taught by De Graaff in order to result in an advantageous low burst release of the active agent(s).  There would be a reasonable expectation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the intravaginal drug delivery device of Ahmed in view of Ron and De Graaff should flex / bend when a 2 to 10 N force is applied in order to be easily inserted / removed by the user as taught by Yagi or should flex / bend when a force greater than 10 N is applied when the device is intended to be inserted / removed with the assistance of a physician.  .  There would be a reasonable expectation of success because Ahmed teach the device can be flexible which refers to the ability of a solid to bend or withstand stress (compression) without breaking.  Furthermore, Wilson evidence the functional equivalence of rings and pessaries for vaginal delivery of therapeutic agents.
Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the active agent / oxybutynin within the matrix of the intravaginal drug delivery devices of Ahmed in view of Ron, De Graaff, Wilson and Yagi in amounts from about 0.01 to 50 wt% as taught by Ron because this amount is suitable for inclusion within polymeric matrices which form intravaginal drug delivery devices.  There would be a reasonable expectation of success because Ahmed teach the active agent may be present in various concentrations.


Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are substantially moot in light of the modified / new grounds of rejection necessitated by amendment.  
Applicant’s Remark at page 7 that none of the cited references teach the newly claimed feature of a compressibility force in the range of 11 to 25 N is acknowledged but not found persuasive because Yagi teach the force to correlate to the property of ring hardness / flexibility and to ring removability as set forth in the modified / new grounds of rejection.
	Applicant’s Remark at page 7 that Ahmed is silent toward using their ring-shaped device as a pessary is acknowledged but not found persuasive because the pessary device as claimed disclosed intentions of using the device are not limiting on the claims because the claims, at broadest, require nothing more than an intravaginal drug delivery device.  Nonetheless, a pessary device encompasses devices for structural and for pharmaceutical purposes as evidenced by Wikipedia.   
	Because the combined teachings of the prior art render obvious the structural features of the device as claimed, the rejection over Ahmed is properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619
/ILEANA POPA/Primary Examiner, Art Unit 1633